Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art record teaches a delta-sigma modulation that comprises a loop filter to filter an input analog signal, a quantizer to output a first digital signal that is indicative of a digital combination result of at least a truncation error compensation signal and the loop-filtered signal, a truncation circuit to truncate the first digital signal to generate a second digital signal and convert it to analog signal and generate an analog feedback signal, generate a truncation error compensation signal according to a truncation error, however, the prior art fails to teach the truncation error corresponds to a difference between the first digital signal and the second digital signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.
/PEGUY JEAN PIERRE/
Primary Examiner, Art Unit 2845